Case: 20-10255      Document: 00515816329         Page: 1    Date Filed: 04/09/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          April 9, 2021
                                  No. 20-10255                          Lyle W. Cayce
                               Conference Calendar                           Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Kevin Jerome Bibbs,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:19-CR-61-4


   Before Dennis, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Kevin Jerome Bibbs has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Bibbs has filed a response. We have reviewed counsel’s brief and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10255     Document: 00515816329          Page: 2   Date Filed: 04/09/2021




                                   No. 20-10255


   the relevant portions of the record reflected therein, as well as Bibbs’s
   response. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED and counsel is excused from further
   responsibilities herein. See 5th Cir. R. 42.2.
         We would normally dismiss the appeal following this determination.
   However, in this case, the record reflects a clerical error in the written
   judgment. Although the judgment refers to the offense of conviction as
   distribution and possession with intent to distribute heroin, the record
   indicates that Bibbs pleaded guilty to possession with intent to distribute
   heroin. Accordingly, we REMAND for the limited purpose of correction of
   the clerical error in the written judgment in accordance with Federal Rule of
   Criminal Procedure 36.




                                        2